OPINION — AG — **** BOARD OF EDUCATION CANNOT PAY FOR UNUSED SICK LEAVE — BONUS PAYMENT FOR NUMBER OF DAYS ACTUALLY WORKED **** THE BOARD OF EDUCATION CANNOT PROVIDE, WITHIN ITS SICK LEAVE POLICY, PAYMENT FOR UNUSED SICK LEAVE DURING THE PRESENT FISCAL YEAR AT TERMINATION OR RETIREMENT, BUT, IT MAY PROVIDE A BONUS PAYMENT FOR THE NUMBER OF DAYS ACTUALLY AT WORK BY A CONTRACT WITH THE TEACHER, WHICH BONUS WOULD NOT AFFECT ACCUMULATED SICK LEAVE. CITE:  70 Ohio St. 1970 Supp. 6-3 [70-6-3], 70 Ohio St. 1970 Supp. 6-5 [70-6-5], (GARY M. BUSH)